In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Evangeline, 13th Judicial District Court Div. A, No. D.A. File No. 02-283; to the Court of Appeal, Third Circuit, No. KW 02-00727.
Writ granted. The ruling of the court of appeal is vacated and set aside. The trial court did not abuse its discretion in finding defendant is a flight risk and imposes an imminent danger to others pursuant La. Code Crim. Proc. 330.1. The ruling of the trial court denying bond is reinstated.
CALOGERO, C.J., would deny the writ.